PALMORE, Justice.
It was held in Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972), and Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973), that parole and probation may not be revoked without a hearing. The question in this case is whether the same principle applies to the denial or forfeiture of “good time” credits allowed a prisoner by KRS 197.045. Insofar as we have the authority to say, the answer is no.
The judgment is affirmed.
OSBORNE, C. J., and JONES, MILLI-KEN, PALMORE, REED, STEINFELD and STEPHENSON, JJ., sitting.
All concur.